Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ARTIO GLOBAL INVESTMENT FUNDS March 3, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Artio Global Investment Funds (the Trust) File Nos. (33-47507) and (811-6652) PostEffective Amendment No. 51 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the Prospectus and Statement of Additional Information for the Trust do not differ from those contained in the Post-Effective Amendment No. 51 that was filed electronically on February 26, 2010. If you have any questions regarding this filing, please do not hesitate to call me at (617) 662-1745. Sincerely, /s/ Tracie A. Coop Tracie A. Coop Assistant Secretary
